DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
Response to Amendment
Claims 1 and 3-18 are pending in the Amendment filed 04/16/2021.
The rejection of claims 1 and 3-18 are rejected under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendment to claim 1 (removing the limitation, “preferably Na or K”).
The rejection of claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geret et al. (US 20110061686 A1) in view of Nielson et al. (US 20110039752 A1) is maintained, but has been modified to meet new claim limitations. 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 04/16/2021, have been fully considered but are not persuasive.
Applicant argues: “For the sole purpose of advancing prosecution, the Applicant has limited the claims to a composition that has a single protease (subtilisin). The combination of Geret and Nielson fails to establish a prima facie case of obviousness because Geret teaches methods that require at least two proteases, and therefore the combination of cited references would not arrive at the amended claims.” [“Remarks”, pg. 6, para. 5].

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two different proteases, of the cleaning composition of Geret, to include a single protease because Geret teaches that such compositions, while less effective than two protease-containing compositions, are effective blood cleaning compositions [para. 0066, Examples 24-28]. See MPEP 2123, I.
Applicant argues: “Furthermore, the Applicant notes that the difference between laundry/dish cleaning of Nielson and medical/dental instrument cleaning of Geret is significant—the substrates and required level of cleaning are substantially different. Medical instruments are fouled with body tissues/fluids and required to be thoroughly (not just visually) clean after treatment. Medical/dental instruments are generally made of metal and rubber, while laundry is composed of textiles. In summary, the substrates are different, the surfaces are different, and the cleaning requirements are higher for medical instruments.
“There is no link between Geret and Nielson, nor any motivation to combine the references. Nielson does not indicate that peptide aldehyde inhibitors will work in medical instrument cleaning, and Geret does not mention peptide aldehydes as useful protease stabilizers. It would go beyond the capabilities of a skilled person to combine two different references describing different cleaning applications without any indication that it would work.” [“Remarks”, pg. 6, final para]. 
In response, this argument is not persuasive because Nielson provides clear motivation for modifying the subtilisin-containing composition of Geret to include a peptide aldehyde as a subtilisin stabilizer in order to improve the stability of subtilisin in the composition of Geret. Here, Nielson discloses peptide protease stabilizers are effective enzyme stabilizers for subtilisin [Abstract], and further teaches the peptide protease stabilizers are a more efficient alternative to the boron compounds [para. 0003, 0007]. Although the references are directed to different cleaning uses (i.e., laundry/dish cleaning of Nielson and medical/dental cleaning of Geret), the subtilisin stabilizer would nonetheless be useful to prevent degradation of subtilisin within the composition of Geret, which would improve the efficacy of the protease. Furthermore, Nielson establishes that a simple substitution of the peptide protease stabilizers, as a more efficient replacement of the boron compounds used by Geret, would have the predictable result of improving the stability of subtilisin in aqueous cleaning compositions [Nielson, para. 0003, 0007]. 
For the foregoing reasons, the rejection of record is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geret et al. (US 20110061686 A1) in view of Nielson et al. (US 20110039752 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1.    Geret discloses a method for cleaning a medical or dental instrument [claim 15] comprising:
(a)    soaking the medical or dental instrument in an aqueous composition [claim 15] having a single protease [para. 0066, Examples 24-28] comprising
i)    from 0.001% w/w to 1% w/w of a subtilisin [para. 0037-0038, para. 0040; claim 15], and
ii)   from 0.001% w/w to 1% w/w of a peptide aldehyde protease stabilizer [“enzyme stabilizer”, claim 15; para. 0041];
(b)    optionally washing the instrument with a liquid detergent composition [claim 15] ; and
(c)    rinsing the instrument [claim 15].
Geret fails to explicitly disclose:
wherein the peptide aldehyde protease stabilizer has the formula P-B2-B1-B0-H or a hydrosulfite adduct thereof having the formula P-B2-B1-N(H)-CHR-CHOH-SO3M, wherein
i)    H is hydrogen;
ii)    B0 is a single amino acid residue with L- or D-configuration of the formula -NH-CH(R)-
C(=0)-;
iii)    B1 and B2 are independently single amino acid residues;
iv)    R is independently selected from the group consisting of C1-6 alkyl, C6-10 aryl or C7-10 arylalkyl optionally substituted with one or more, identical or different, substituents R’;
v)    R’ is independently selected from the group consisting of halogen, -OH, -OR”, -SH, -SR”, -NH2, -NHR”, -NR”2, -C02H, -CONH2, -CONHR”, -CONR”2, -NHC(=N)NH2;
vi)    R” is a C1-6 alkyl group;
vii)    P is an N-terminal protection group; and
viii)    M is H or an alkali metal, preferably Na or K.
However, Nielson discloses stabilized liquid enzyme compositions [Abstract], comprising:
Peptide aldehydes or ketone derivatives are particularly efficient for stabilizing subtilisin-type proteases in aqueous compositions such as liquid detergents, including peptide compounds with OH-substituted phenylalanine aldehyde as the C-terminal residue. [Abstract]. 
[0003] The prior art has dealt extensively with improving the storage stability of enzymes in liquid detergents, for example by adding various subtilisin inhibitors or stabilizers. Boric acid and boronic acids are known to reversibly inhibit proteolytic enzymes.
[0007] The inventors have surprisingly found that certain peptide aldehydes or ketone derivatives are particularly efficient for stabilizing subtilisin-type proteases in aqueous compositions such as liquid detergents, including peptide compounds with OH-substituted phenylalanine as the C-terminal residue.
[0012] The invention further provides a peptide compound of the formula B.sub.2-B.sub.1-B.sub.0-R wherein: 
[0013] R is hydrogen, CH.sub.3, CX.sub.3, CHX.sub.2, or CH.sub.2X, wherein X is a halogen atom; and 
[0014] B.sub.1 is a single amino acid residue. 

[0022] Thus, B.sub.0 (the amino acid residue at the C-terminal) may be a residue of tyrosine (p-tyrosine), m-tyrosine or 3,4-dihydroxyphenylalanine. 
[0029] In another aspect, the peptide compound may be a tri-peptide aldehyde wherein R is hydrogen, B.sub.1 is a single amino acid selected among small amino acids, e.g. valine and alanine, B.sub.2 comprises an amino acid residue selected among arginine, glycine and leucine. Preferably, B.sub.2 comprises an N-terminal protection group selected among benzyloxycarbonyl (Z) and acetyl (Ac), providing, inter alia, the peptide aldehyde compounds Z-RAY-H, Z-GAY-H, Z-GAL-H, Z-GAF-H, Z-GAV-H, Z-RVY-H, Z-LVY-H and Ac-GAY-H. Most preferred, according to this aspect, is the benzyloxycarbonyl (Z) N-terminal protection group.
[0040] In one particular aspect, the invention relates to a composition comprising from 1 to 95% weight % of detersive surfactant(s), from 0.0001 to 5% by weight of a subtilisin, and from 0.00001 to 1% weight % of a peptide inhibitor as defined above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the subtilisin-based enzyme cleaning composition, of Geret, to include the species and concentrations of peptide protease stabilizers (i.e., Z-GAY-H), of the subtilisin-based detergent composition of Nielson, because the disclosed peptide protease stabilizers are effective enzyme stabilizers for subtilisin, as taught by Nielson [Abstract], and further because Nielson teaches the peptide protease stabilizers are a more efficient alternative to the boron compounds [para. 0003, 0007], such as those utilized by Geret [para. 0041]. 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two different proteases, of the cleaning composition of Geret, to include a single protease because Geret teaches that such compositions, while less effective than two protease-containing compositions, are effective blood cleaning compositions [para. 0066, Examples 24-28]. See MPEP 2123, I.
3.    Modified Geret disclose the method of claim 1, wherein the medical or dental instrument is soaked in the aqueous composition in (a) for a time sufficient to reduce soil on the instrument, preferably for at least 1 minute [para. 0064].
4.    Modified Geret disclose the method of claim 1, wherein the detergent composition in (b) consists of a surfactant and other ingredients used in detergent and cleaning compositions [claim 15]
5.    Modified Geret disclose the method of claim 1, wherein the aqueous composition in (a) further comprises one or more enzymes selected from the group consisting of amylase, lipase, cellulase, pectinase, mannanase, DNase, perhydrolase, and oxidoreductase [para. 0017, 0037-38]. 
6.    Modified Geret disclose the method of claim 1, wherein the aqueous composition in (a) further contains a surfactant or a wetting agent [claim 15].
7.    Modified Geret disclose the method of claim 1, wherein the aqueous composition in (a) has an alkaline pH [claim 13]. 
8.    Modified Geret disclose the method of claim 1, wherein BO is leucine, methionine, phenylalanine [para. 0015], p-tyrosine [para. 0022], or valine
glycine, or valine [para. 0028].
10.    Modified Geret discloses the method of claim 1, wherein B2 is arginine, glycine, leucine, phenylalanine, or valine [Nielson, para. 0015; Z-GAY-H, para. 0029].
12.    Modified Geret discloses the method of claim 1, wherein P is p-methoxycarbonyl (Moc) or benzyloxycarbonyl (Cbz) [para. 0029].
13.    Modified Geret discloses the method of claim 1, wherein the peptide aldehyde protease stabilizer is Cbz-Arg-Ala-Tyr-H, Ac-Gly-Ala-Tyr-H, Cbz-Gly-Ala-Tyr-H [Nielson, Z-GAY-H, para. 0029], Cbz-Gly-Ala-Tyr-CF3, Cbz-Gly-Ala-Leu-H, Cbz-Val-Ala-Leu-H, Cbz-Val-Ala-Leu-CF3, Moc-Val-Ala-Leu-CF3, Cbz-Gly-Ala-Phe-H, Cbz-Gly-Ala-Phe-CF3, Cbz-Gly-Ala-Val-H, Cbz-Gly-Gly-Tyr-H, Cbz-Gly-Gly-Phe-H, Cbz-Arg-Val-Tyr-H, Cbz-Leu-Val-Tyr-H, MeO-CO-Val-Ala-Leu-H, MeNCO-Val-Ala-Leu-H, MeS02-Val-Ala-Leu-H, PhCH20-P(0H)(0)-Val-Ala-Leu-H, PhCH2S02-Val-Ala-Leu-H, PhCH20-P(0H)(0)-Leu-Ala-Leu-H, or PhCH20-P(0H)(0)-Phe-Ala-Leu-H, or a hydrosulfite adduct of any of these, wherein Cbz is benzyloxycarbonyl and Moc is methoxycarbonyl  [Nielson, Z-GAY-H, para. 0029].
14.    Modified Geret discloses the method of claim 1, wherein the stabilizer is Cbz-Gly-Ala-Tyr-H [Nielson, Z-GAY-H, para. 0029] or Moc-Val-Ala-Leu-H, or a hydrosulfite adduct thereof, wherein Cbz is benzyloxycarbonyl and Moc is methoxycarbonyl [Nielson, para. 0029].
15.    Modified Geret discloses the method of claim 1, wherein cleaning means reducing the amount of blood, blood constituents, blood proteins, fibrin, albumin, and/or hemoglobin [para. 0064]. 
16.    Modified Geret discloses the method of claim 1, wherein the aqueous composition in (a) has pH of 7 to 10 [claim 13]. 
17.    Modified Geret discloses the method of claim 1, wherein B° is leucine, phenylalanine [para. 0015], or p-tyrosine [para. 0022]. 
18.    Modified Geret discloses the method of claim 1, wherein B2 is arginine, glycine, or valine [Nielson, para. 0015; Z-GAY-H, para. 0029].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited reference to Mole et al. (US 20190382690 A1) cited to show laundry detergent compositions [Abstract] comprising a subtilisin [para. 0117] and peptide aldehyde protease stabilizers [para. 0104-0109]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713